                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

NICK FRONTCZAK, as the Public
Administrator for the Estate of MICHAEL
McSHANE, deceased,

                      Plaintiff,

v.                                                     Case No. 18-13781

CITY OF DETROIT, et al.,

                Defendants.
________________________________/

        AMENDED OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
                   MODIFY THE SCHEDULING ORDER 1

      Almost sixty days after the dispositive motion deadline had expired, Defendants

filed a “Motion for Leave to File Motion to Dismiss Certain Claims as Time Barred”

pursuant to Federal Rule of Civil Procedure 12(c). (ECF No. 97.) The motion has been

fully briefed, and the court concludes a hearing is unnecessary. See E.D. Mich. R.

7.1(f)(2). The court interprets Defendants’ motion as a request to modify the dispositive

motion deadline. Because Defendants have demonstrated good cause to modify the

scheduling order, permission to file the motion is granted. But the court also concludes

that the motion is best filed as a motion for summary judgment under Federal Rule of

Civil Procedure 56.




1
 The court amended the opinion to correct nonmaterial typographical errors. The
reasoning and holdings of the court have not changed.
                                      I. BACKGROUND

       Plaintiff filed this suit in December 2018, centered on a 42 U.S.C. § 1983 claim.

(ECF No. 1.) Plaintiff alleges that Defendants, several Detroit Police officers, searched

his home and seized property pursuant to an allegedly invalid search warrant and

therefore violated the Fourth Amendment. Plaintiff operated a marijuana grow facility at

his residence in Ferndale, Michigan. (ECF No. 43, PageID.642.) The parties dispute

Plaintiff’s status as a medical marijuana caregiver and Plaintiff’s compliance or

noncompliance with the Michigan Medical Marihuana Act. (ECF No. 70, PageID.1503.)

       Plaintiff alleges that the present case was part of a larger pattern of conduct

targeting legitimate marijuana grow facilities. (ECF No. 43, PageID.644.) He contends

that Defendants routinely engaged in “the types of illegal searches and seizures

described” in the present complaint. (Id.) Plaintiff was originally part of the “putative

class members in the prior case of Timothy and Hatema Davis v. City of Detroit, et. al.,

No. 15-cv-10547 (E.D. Mich) (J. Borman) that sought to challenge as unconstitutional

the acts, policies, and/or customs of Defendants as alleged herein.” (Id., PageID.645.)

And Plaintiff brought the present action separately after the court declined to certify that

class. (Id.) As a result, Plaintiff’s counsel is concurrently litigating at least two other

cases against the same Defendants. (See ECF No. 103, PageID.4362-63.)

       Discovery began in May 2019 but did not close until September 2020. (ECF No.

82.) On the day of the dispositive motion deadline, October 23, 2020, two summary

judgment motions were filed by the various Defendants. (ECF Nos. 84, 85.) Almost 60

days after the deadline, but before this court considered the currently outstanding

summary judgment motions, Defendants filed their joint motion “For Leave to File



                                               2
Motion to Dismiss Certain Claims as Time Barred” under Federal Rule of Civil

Procedure 12(c). (ECF No. 99.) Plaintiff filed a response in opposition and the motion is

now fully briefed. (See ECF Nos. 102, 103.)

       The main thrust of Defendants’ proposed Federal Rule of Civil Procedure 12(c)

motion is that Plaintiff should be barred from bringing “a backdoor excessive force

[during arrest] claim” that he first expressly argued “in his response to [Defendant’s]

summary judgment.” (ECF No. 103, PageID.4362.) Defendants argue that because the

excessive force claim, as well as Plaintiff’s expressly pleaded Count III, were “not

asserted as a class claim in Davis v. City of Detroit, No.15-10547 [therefore they are]

time barred.” (Id.) Defendants implicitly acknowledge that they could have brought this

statute of limitations argument as part of their now pending motions for summary

judgment filed before the dispositive motion deadline. (ECF No. 97, PageID.4234.)

                                     II. DISCUSSION

       Defendants present three reasons for why they should be allowed to bring the

proposed Federal Rule of Civil Procedure 12(c) motion after the expiration of the

scheduling order’s dispositive motion deadline. First, Defendants argue that by the

scheduling order’s own terms the dispositive motion deadline does not apply to a Rule

12(c) motion because the court’s “scheduling order expressly states that ‘Dismissal

Motions may be filed at any time.’” (Id., PageID.4230 (quoting ECF No. 31,

PageID.201).) Second, Defendants argue that the language of Rule 12(c) itself, allowing

a motion for judgment on the pleadings to be filed “[a]fter the pleadings are closed but

within such time as not to delay the trial,” would trump any conflicting requirements

implemented by the court’s scheduling order. (Id., PageID.4234. (citing Fed. R. Civ. P.



                                             3
12(c)).) Third, in the alternative, Defendants argue that they have demonstrated “good

cause” to modify the court’s scheduling order under Rule 16(b)(4), and that Plaintiff

would not be significantly prejudiced by the late filing. (Id.; ECF No. 103, PageID.4361-

63.)

       Plaintiff disputes each of these rationales. Plaintiff argues (1) that the dispositive

motion deadline applies to the proposed Rule 12(c) motion, (2) that Defendants have

failed to demonstrate a good cause for modifying the dispositive motion deadline, and

(3) that a statute of limitations defense should be brought through a summary judgment

motion, not a Rule 12(c) motion for judgment on the pleadings. (ECF No. 102,

PageID.4348-56.)

       Defendants’ interpretation of this court’s scheduling order conflicts with its plain

meaning. This court’s scheduling order explicitly defines the dispositive motion deadline

as “[t]he deadline for filing pretrial motions requiring extensive briefing and

consideration.” (ECF No. 31, PageID.199.) This definition is consistent with the local

court rules of the Eastern District of Michigan which defines “dispositive motion,” albeit

in a slightly different context, as meaning any “motion for judgment on the pleadings, for

summary judgment, . . . to dismiss for failure to state a claim upon which relief can be

granted, or to involuntarily dismiss an action, including such a motion directed to fewer

than all claims, issues, or parties.” E.D. Mich. LR 16.1(f) (emphasis added). Despite the

definition, Defendants attempt to argue that a conflict exists within the scheduling order

itself because the “motion guidelines” section of the order provides the following

information on the “timing of filing:”

       Dismissal Motions may be filed at any time. Summary Judgment Motions
       usually are filed closely following the end of discovery; those filed much

                                              4
       earlier often must wait for additional discovery to be completed. In
       municipal liability cases, motions to dismiss for qualified immunity, if based
       on pleadings, raise only questions of law and are to be filed before
       discovery commences.

(ECF No. 31, PageID.201.) When reading this paragraph, given its context in the

“motion guidelines” section, it is apparent that the language does not overrule the

explicit dispositive motion deadline with regard to “dismissal motions,” just as the next

sentence does not exempt summary judgment motions from the deadline. The “any

time” language means merely that parties have broad latitude regarding the filing of

such motions, within the paradigm created by other explicit limitations in the Federal

Rules of Civil Procedure and the scheduling order itself. Consequently, the court finds

that the filing of a Rule 12(c) motion, almost 60 days after the dispositive motion

deadline, would be a violation of the scheduling order.

       Defendants next suggest that the dispositive motion deadline created in a Rule

16(b) scheduling order cannot overrule the language of Rule 12(c) requiring that a

motion for judgment on the pleadings “must be heard” any time before trial (ECF No. 97,

PageID.4234) but precedent indicates this is a misreading of the rule’s requirements.

Generally speaking, “a district court has broad discretion to manage its own docket.”

American Civil Liberties Union of Kentucky v. McCreary County, Ky., 607 F.3d 439, 451

(6th Cir. 2010). While the court has not found an instance where the Sixth Circuit

directly addressed the issue at bar, at least two other circuits have expressly found that

a dispositive motion deadline can be applied to Rule 12(c) motions. See Riggins v.

Walter, 279 F.3d 422, 427-28 (7th Cir.1995) (“Rule 12(c) does not restrict the court's

discretion under Rule 16(b). . . a Rule 12(c) motion may be brought after the dispositive

motions deadline if the moving party complies with the requirements of Rule 16(b) and if


                                             5
it will not delay trial.”)(emphasis added); Argo v. Woods, 399 F. App'x 1, 3 (5th Cir.

2010) (applying “Rule 16's fairly stringent” good cause standard when considering a

request to file a Rule 12(c) motion after the dispositive motion deadline had passed).

And other district courts within this circuit have also adopted the requirement. See, e.g.,

Winter Enterprises, LLC v. W. Bend Mut. Ins. Co., No. 1:17-CV-360, 2019 WL 3413907,

at *2 (S.D. Ohio July 29, 2019) (applying Rule 16(b)’s good cause standard to a party’s

motions “motion for judgment on the pleadings [filed]. . . over two months after the

deadline for dispositive motions”). The court finds that in the present motion Defendants

are, in effect, asking the court to modify the dispositive motion deadline and therefore,

under Rule 16(b)(4), Defendants must demonstrate “good cause” for allowing the filing

of the untimely motion. See Riggins, 279 F.3d at 427-28.

       While this issue presents a close question, the court concludes Defendants are

able to demonstrate “good cause” because of the unique procedural facts of the present

case. “‘The primary measure of Rule 16's ‘good cause’ standard is the moving party's

diligence in attempting to meet the case management order's requirements.’” Andretti v.

Borla Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005) (quoting Inge v. Rock

Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)). “Additionally, when analyzing whether

the good cause standard has been satisfied under Rule 16(b)(4), “Courts may also

consider other factors such as prejudice to the opposing party in determining whether

the good cause standard has been met.” Fed. R. Civ. P. 16 cmt., Modification for good

cause (1 Fed. R. Civ. P., Rules and Commentary Rule 16, updated Feb. 2016).

       Defendants present two main justifications for why they did not move sooner to

have the disputed claims dismissed on statute of limitations grounds. First, Defendants



                                             6
argue that Plaintiff’s “fail[ure] to [clearly] plead a claim of excessive force in his first

amended complaint” meant that Defendants were unaware—until responsive briefing

was filed after the dispositive motion deadline—that Plaintiff’s Fourth Amendment claim

was anything other than an “unreasonable seizure” constitutional claim that had been

raised in the original Davis class action. (ECF No. 103, PageID.4361 (citing ECF No.

87, PageID.3126-27).) Defendants assert that Plaintiff has still not “clearly stated

whether he was raising an excessive force claim” despite appearing to make excessive

force arguments in its summary judgment briefing. (Id., PageID.4362.) And, Defendants

point out that the same counsel has attempted to bring new excessive force arguments,

despite not clearly pleading such claims, in another case spun-off from the Davis class

action. (Id., PageID.4363.) Second, Defendants argue that good cause exists as to the

“Concert of Action/Conspiracy Claim” because Plaintiff’s counsel also was the counsel

of record in the Davis class action and therefore should have known that Plaintiff’s claim

was barred by the statute of limitations. (Id., PageID.4364.)

       The court agrees that the evolution of Plaintiff’s Fourth Amendment

unreasonable seizure claim, into what appears to be a de facto Fourth Amendment

excessive force claim, in its responsive briefing filed over 30 days after the dispositive

motion deadline, means that Defendants did not have a chance to fully respond to the

evolving nature of Plaintiff’s Fourth Amendment claim. (See ECF No. 87, PageID.3126

(arguing that Plaintiff’s Fourth Amendment claim was supported by evidence that

Plaintiff was “‘thrown down to the ground by one of the officers’” and that “while

[handcuffed] the officers put a gun ‘to the back of [Plaintiff’s] head while. . .

screaming’”)). And Plaintiff’s briefing on the present motion still does not directly answer



                                                7
whether Plaintiff is arguing an excessive force claim. (See ECF No. 102, PageID.4354

(arguing that the complaint in the Davis class action actually included similar allegations

about the officer’s use of weapons during the allegedly illegal raids)). 2

       The “other factors” considered to determine if “good cause” exists under Rule

16(b) also point heavily in favor of allowing Defendant to file the untimely motion. See 1

Fed. R. Civ. P., Rules and Commentary Rule 16, updated Feb. 2016. The unique

factual posture of this case means that resolving Defendants’ statute of limitations

argument now is unlikely to substantially prejudice Plaintiff or delay trial of the case.

       First, it should be noted that a defendant’s failure to properly argue a statute of

limitations defense at summary judgment does not necessarily mean the argument has

been forfeited and cannot be reasserted at trial. See, e.g., Purnell v. Arrow Fin. Servs.,

LLC, 303 F. App'x 297, 299 (6th Cir. 2008) (endorsing the trial court’s decision to

consider a “statute of limitations defense” as a “‘threshold’” question “to be decided

before trial” on a Rule 50(a) motion after the court denied a summary judgment motion

on the issue as untimely). And, addressing the statute of limitations defense now “will

simplify matters at trial and prevent needless confusion for the jury.” See Sampson v.

Sisters of Mercy of Willard, Ohio, No. 3:12 CV 824, 2016 WL 660917, at *2 (N.D. Ohio




2 Defendants’ second argument—that Plaintiff brought a Concert of Action/Conspiracy
Claim it knew was barred by the statute of limitations—has no bearing on the core
inquiry of whether Defendants, as the moving parties, showed “diligence in attempting
to meet the case management order's requirements” because Defendants cannot deny
they were aware of this claim well before the dispositive motion deadline. See Andretti
v. Borla Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005) (quotations
omitted). Yet, since the same statute of limitations argument applies to both the Fourth
Amendment and Concert of Action/Conspiracy claims, in the interest of judicial
economy it makes sense for both claims to be addressed in the forthcoming amended
summary judgment motion.
                                              8
Feb. 18, 2016) (granting leave to file a “late” Rule 12(c) motion based on a statute of

limitations defense and converting it to a Rule 56 summary judgment motion).

       Second, allowing Defendants to raise its statute of limitations defense now will

have no bearing on when any claims that survive summary judgment can be tried. The

court has not yet adjudicated Defendants’ pending summary judgment motions, (see

ECF Nos. 84, 85.) and due to the Coronavirus pandemic, the court has a backlog of

older cases awaiting trial, so the slight delay caused by this extra briefing will not affect

when a trial can be scheduled.

       Third, Plaintiff is unlikely to bear significant financial costs due to the

consideration of the untimely motion by this court. No further discovery is needed for the

motion’s consideration because the statute of limitations defense is based on publicly

available court records. And the same counsel, on both sides, are involved in

concurrently litigating a factually analogous case, also spun off from the Davis class

action, where the court has already granted Defendants leave to file a virtually identical

motion. See Lockard et al. v. City of Detroit et al., 2:18 CV 13045 (E.D. Mich. March 5,

2021), ECF No. 110 (granting Defendants’ motion to file a late FRCP 12(c) motion).

This means that much of the legal—and even factual—research applicable to the

statute of limitations issue has already been completed by the same counsel in Lockard.

       In sum, the court concludes that Defendants have presented the requisite

showing of good cause under Federal Rule of Civil Procedure 16(b). Therefore, the

court will modify the scheduling order and allow the late motion to be filed. Plaintiff’s

final objection is that Defendants’ proposed motion should not be filed as a Rule 12(c)

motion for judgment on the pleadings because the proposed motion relies on outside



                                               9
facts. (See ECF No. 102, PageID.4351-52.) But this issue can simply be avoided by

converting Defendants’ proposed motion into a Rule 56 motion for summary judgment.

Fed. R. Civ. P. 12(d); see also Sampson, 2016 WL 660917, at *1.

                                            III. CONCLUSION

       Defendants have demonstrated “good cause” under Federal Rule of Civil

Procedure 16(b) for the court to allow the filing of a summary judgment motion based on

a statute of limitations defense after the dispositive motion deadline. Accordingly,

       IT IS ORDERED that the “Motion for Leave to File Motion to Dismiss Certain

Claims as Time Barred” (ECF No. 97) is interpreted as a motion requesting leave to

modify the court’s scheduling order, and the motion is GRANTED.

       IT IS FURTHER ORDERED that Defendants shall file their proposed motion by

May 3, 2021, as a motion for summary judgment under Rule 56, and Plaintiff shall file a

response within normal course.

                                                            s/Robert H. Cleland                                     /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: May 3, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 3, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                                          /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
       S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\18-13781.FRONTCZAK.Amended.LeaveToFileLateMotion.AAB.docx




                                                      10
